EXAMINER'S AMENDMENT/COMMENTS
The Examiner accepts and enters the set of claims filed February 9, 2021.
Response to Arguments
Applicant’s arguments, filed February 9, 2021 with respect to the current set of claims have been fully considered and are persuasive.  The Examiner has withdrawn the previous claim objections and 112 rejections due to the amendments made by Applicant.
The Examiner incorporates the “Response to Arguments” section provided in the previous Office Action, reflecting Applicant’s persuasive arguments submitted August 28, 2020 against the previous prior art rejections, resulting in the withdrawal of the prior art rejections.  Specifically, Applicant argued that primary reference Garcera et al., (“Garcera”, US 4,849,104), and secondary references Robichaud et al., (“Robichaud”, US 4,473,471), Clausen et al., (“Clausen”, US 5,997,739), and McCollam et al., (“McCollam”, US 2010/0147761), did not disclose the added limitation “wherein a radius of the outer circumferential surface is less than or equal to a radius of the channel” to independent Claims 1, 12 & 25.  The Examiner noted that none of these references disclosed this limitation in combination with the remainder of the claimed invention so the prior art rejection was withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons explained above, the Examiner conducted further searching and consideration in the relevant fields of endeavor.   After doing so, the Examiner concluded that the combination of the limitation, “wherein a radius of the outer circumferential surface is less than or equal to a radius of the channel” with “a first taper” and “a second taper” in the claimed invention of a “fluid filtration seal gasket” with regards to independent Claim 1 & 12  and the claimed invention of a “cross-flow fluid filtration assembly” with regard to independent Claim 25, is patentable over the closest prior art including Garcera et al., (“Garcera”, US 4,849,104), and McCollam et al., (“McCollam”, US 2010/0147761).
Thus, the Examiner allows Claims 1, 4-8, 11, 12, 15-18, 20 & 25-27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779